Citation Nr: 1236934	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed right eye disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran served on active duty from September 1945 to August 1946 and from February 1951 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the RO in Cleveland, Ohio.  The RO in Winston-Salem, North Carolina currently has original jurisdiction over the Veteran's claims folder. 

This issue was remanded for further development in November 2011, and now returns again before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran and his spouse are not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to an acquired eye disorder beginning in service.  

2.  The Veteran currently is not shown to have an acquired eye disability that is due to an injury sustained during either of his periods of active service.

3.  The currently demonstrated diabetic retinopathy and pseudophakia due to cataract removal are not shown to be due to an incident of the Veteran's period of active service; nor is refractive error an acquired eye disease of VA compensation purposes.  



CONCLUSION OF LAW

The Veteran does not have a right eye disability, including diabetic retinopathy and pseudophakia due to cataract removal, due to disease or injury that was incurred in or aggravated by the active duty service; refractive error is not disease or injury within the meaning of applicable legislation.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183   (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1) . 

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in February 2009 and November 2011, that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384   (1993). 

The RO has obtained the VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded a VA examination during the course of this appeal, in December 2011.

Neither the Veteran nor his representative has identified, and the record does not otherwise show, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As noted in the prior remand, the Veteran's claim of service connection for a right eye disability was originally denied in an August 1946 rating decision.  He did not appeal this decision. 

Generally, new and material evidence would be required to reopen the Veteran's previously denied claim.  See 38 U.S.C.A. § 5108.  Under the provisions of 38 C.F.R. § 3.156(c), however, when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence. 

Here, VA obtained the Veteran's service treatment records in March 2009.  These records document the Veteran's in-service complaints and treatment for right eye exophthalmos. ( Exophthalmos is an "abnormal protrusion of the eyeball."  See Dorland's Illustrated Medical Dictionary, 655 (30th Ed. 2003)).

As the Veteran's complete service treatment records were not of record at the time of the August 1946 rating decision, and as these records have since been obtained and are relevant to his claim, VA must reconsider the issue of service connection for a claimed right eye disability de novo.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability first diagnosed after discharge when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) The existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431   (2006). 

Congenital or developmental defects, and refractive error of the eye, are not "diseases or injuries" within the meaning of applicable statutes and regulations. 38 C.F.R. § 3.303(c) ; Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Nonetheless, service connection may be warranted for a disability resulting from a superimposed injury or disease occurring during active service.  VAOPGCPREC 82-90 (July 18, 1990).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2) ; see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308  -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). 

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335  (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding the merits of initial material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran was diagnosed in December 1945 shortly after entering service for the first time as having exophthalmos.  The service treatment records show that the Veteran reported having significant pain in his right eye when moving it from right to left and that the eye looked swollen and seemed to protrude.  He was admitted for treatment and discharged after two weeks based on marked improvement in the eye, with no edema present.  

While this history was noted on his August 1946 report of separation examination, his right eye at that time was found to be normal size and shape.  His distant visual acuity was noted to be 20/20 in each eye.    

Significantly, when examined in January 1951 prior to his second period of active service, the Veteran specifically denied having severe eye trouble or having had any accidents or injuries.  He noted that he wore glasses.  His visual acuity at that time was noted to be 20/30, correctible to 20/20 in each eye.  Similarly, his May 1952 report of separation examination, following second period of service, showed his right eye to be completely normal. His visual acuity at that time was noted to be 20/20 in each eye.   

There is no medical evidence of record dated earlier than 2003,  showing any further treatment for any eye disability.  

In December 2003, the Veteran was seen privately for a diabetic eye examination and refraction.  He reported not having his eyes examined in a long time and having a history of dry eyes and a corneal foreign body, as well as a feeling like a "hair scratching" in the corner of his left eye and watering of both eyes.  

On examination at, the Veteran's lids, lashes, and lachrymals were quiet in both eyes, as was his conjunctiva.  His corneas were clear, and his tear film and irises were within normal limits.  Anterior chambers were deep and quiet, bilaterally.  The lenses showed mild to moderate nuclear sclerotic changes and cortical changes appropriate for his age, and accounting for his decreased vision.  

An examination of the fundus showed a few microaneurysms and one or two dot/blot hemorrhages on each side.  The Veteran was diagnosed with background diabetic retinopathy, early cataract changes and refractive error.  

The Veteran continued to be seen this private facility until the present day, eventually undergoing left-sided cataract surgery in September 2008, and  right-sided cataract surgery in August 2009.  

The Veteran had a VA examination in December 2011, with an August 2012 addendum.  At that time, the Veteran was diagnosed with pseudophakia, having had artificial lenses implanted in both eyes due to cataracts.  

The Veteran reported a history of being in an accident in 1945 during service and having a piece of glass removed from his eye.  He stated that, since that time, his eye has flared up three to four times a week.  

On examination, the Veteran was noted to have some refractive error.  Lids, lashes, conjunctiva/sclera, cornea, anterior chamber, and irises were normal, bilaterally.  

An examination of the fundus of the right eye was also normal, except for some cupping and peripappilary of the right eye.  The examiner indicated that he did not feel there was any decrease in visual acuity or other visual impairment. 

In conclusion, the examiner stated that he thought that it was less likely than not that the Veteran had any right eye disorder related to service.  

In support of this opinion, the VA examiner stated that, while he had reviewed medical records from December 1945 showing right eye treatment, he did not see any clinical evidence of injury on examination.  He also noted that the initial December 2003 private treatment records, while noting the Veteran's reported history of corneal foreign body, did not find any evidence of any eye condition related to this prior reported trauma.

The Board recognizes the statement from the Veteran's wife, dated November 2008, recalling that the Veteran had told her of being in a train accident in service in 1945 and suffering an eye injury that had persisted to the present day.  

Initially, as a lay person, the Veteran's wife is not competent to comment on the questions such as the medical etiology of his current eye disability.  

Moreover, the lay statements of both Veteran and his wife are not found to be credible for the purpose of establishing a continuity of the symptomatology linking any current eye disorder to any event or incident of service.  

The current assertions are not consistent with earlier and more credible information provided by the Veteran during service and in connection with the private treatment received many years after service.  

Finally, the recently obtained VA medical opinion is controlling to the extent that the examiner could not link any of the current eye conditions to an injury or other event of service.  

Thus, on this record, the preponderance of the evidence is against the claim of service connection for a right eye condition.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for a right eye disorder is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


